                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

                      Plaintiff,
                                                    MEMORANDUM OPINION
                                                    AND ORDER
       v.                                           Criminal No. 17-298(3) ADM/KMM
                                                    Civil No. 18-3224 ADM

Casey Jemar Davis,

                  Defendant.
______________________________________________________________________________

Benjamin Bejar, Assistant United States Attorney, United States Attorney’s Office, Minneapolis,
MN, on behalf of Plaintiff.

Casey Jemar Davis, pro se.
______________________________________________________________________________

                                     I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Casey Jemar Davis’ (“Davis”) Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence [Docket No. 397] (the “Motion”). For the reasons set forth below, Davis’

Motion is denied.

                                     II. BACKGROUND

       On February 27, 2018, Davis entered a plea of guilty [Docket No. 182] to Count I of the

Second Superseding Indictment charging him and co-defendants with conspiring to violate 18

U.S.C. § 922(g)(1), the felon in possession of a firearm statute. See Plea Agreement [Docket

No. 190] ¶ 1. In the Plea Agreement, Davis admitted the following facts:

       a.     Between at least January 2014 and continuing through at least
              December 2017, the defendant knowingly and intentionally
              conspired with his co-defendants and with others to violate Title
     18, United States Code, Section 922(g)(l), which makes it a federal
     crime to be a felon in possession of a firearm. During the
     timeframe of the conspiracy, the defendant was an active member
     of the street gang known as the “HAM Crazy.” Some of the
     primary goals of the HAM Crazy gang are to maintain their power
     and reputation and to maintain their control of what they consider
     to be their “gang turf,” namely certain parts of the eastside of Saint
     Paul, Minnesota, against rival Saint Paul gangs, such as the Hit
     Squad, through the use of gun violence and intimidation.

b.   During all or part of the timeframe of the conspiracy, many of the
     HAM Crazy gang members, including the defendant, were
     convicted felons or were otherwise legally prohibited from
     possessing firearms. Specifically, the defendant has a 2014 felony
     conviction for crime committed for the benefit of a gang.

c.   During the timeframe of the conspiracy, the HAM Crazy gang has
     been in an ongoing gang war with several rival gangs, including
     the Hit Squad, that has resulted in several gang members on both
     sides being shot and in some cases killed. The gang warfare
     includes the use of firearms by HAM Crazy members in shootings
     of rival gang members and their affiliates and the brandishing of
     firearms by HAM Crazy members as direct threats of violence and
     intimidation against rival gang members through social media
     platforms.

d.   Due to the ongoing gang war and the need for firearms to carry out
     some of the goals of the HAM Crazy gang, HAM Crazy members,
     including the defendant, conspired to illegally obtain and jointly
     possess firearms. HAM Crazy members obtained firearms in a
     variety of ways, including through thefts, trades, and cash
     exchanges, and HAM Crazy members shared and transferred
     firearms amongst themselves. HAM Crazy members also
     attempted to buy, sell, trade, and otherwise obtain firearms using
     social media platforms.

e.   The defendant stipulates and agrees that the firearms listed in the
     Second Superseding Indictment were manufactured outside the
     State of Minnesota and therefore previously had traveled in
     interstate and/or foreign commerce before being in the gang’s
     possession during the timeframe of the conspiracy. The defendant
     further stipulates and agrees that he knowingly and intentionally



                                   2
     participated in the conspiracy, and that he knew his actions
     violated the law.

f.   The defendant admits and stipulates that in furtherance of the
     conspiracy, on or about June 23, 2014, he knowingly unlawfully
     possessed a loaded Iver Johnson, model 57A, .22-caliber revolver,
     bearing serial number J65322, at a residence in Saint Paul,
     Minnesota, where several other HAM Crazy members, including
     some co-defendants, were present for filming a rap video, as set
     forth in Overt Act 8 of the Second Superseding Indictment. Saint
     Paul Police responded to the residence on a report of shots being
     fired and that persons had been shot. As police approached the
     residence, they observed the defendant on steps attempting to gain
     access to the residence and drop a white sock over the railing that
     was later determined to contain the .22-caliber revolver. The
     defendant stipulates and agrees that he knowingly possessed the
     firearm; that he knew he did not have a valid permit to legally
     possess the firearm; that he acted voluntarily; and that he knew his
     actions violated the law.

g.   The defendant further admits and stipulates that in furtherance of
     the conspiracy, in September 2014, he took part in a rap video,
     published on social media platform YouTube on or about
     September 17, 2014, wherein he and other HAM Crazy members,
     including some of the co-defendants, brandished and pointed
     firearms at the camera, and other HAM Crazy members passed
     firearms among one another, as set forth in Overt Act 9 of the
     Second Superseding Indictment.

h.   The defendant further admits and stipulates that in furtherance of
     the conspiracy, on or about April 25, 2017, he and other HAM
     Crazy members knowingly jointly possessed a Glock, model 42,
     .380-caliber semiautomatic pistol, bearing serial number
     AASH827, and a Taurus, model Millennium G2 PT111,
     nine-millimeter caliber semiautomatic pistol, bearing serial number
     TJT75915, with an extended magazine, in a vehicle he was driving
     in Saint Paul, Minnesota. The .380-caliber pistol was located in a
     white sock under the front passenger seat, and the nine-millimeter
     pistol was located in a black sock in the rear center armrest.

i.   The defendant admits and agrees that he acted voluntarily during
     the period of the conspiracy and that he knew his actions during
     and in furtherance of the conspiracy violated the law.


                                  3
Id. ¶ 2.

           On June 27, 2018, Davis was sentenced to 50 months’ imprisonment, a 10 month

downward variance from his Guideline Sentence. Sentencing J. [Docket No. 331] at 2. On July

6, 2018, Davis appealed his sentence, challenging the application of the Sentencing Guidelines.

Not. of Appeal [Docket No. 344]. On July 20, 2018, however, Davis filed an affidavit informing

the Eighth Circuit of his motion to dismiss the appeal after discussing the merits of his appeal

with his attorney. See United States v. Davis, No. 18-2487 (8th Cir. July 20, 2018). The Eighth

Circuit dismissed the appeal the same day. USCA J. [Docket No. 358].

           Davis now moves under § 2255 to vacate his sentence, arguing that he received ineffective

assistance of counsel. Davis claims his attorney should have argued the constitutionality of the

federal firearm laws Davis admitted to violating. Pro Se Mem. Supp. Mot. Vacate (“Mem.”)

[Docket No. 398] at 2–25. Davis does not argue that he is innocent. Rather, he argues that his

attorney failed to object in pretrial motions to the “lack of constitutional power of the

Government to prosecute Petitioner.” Id. at 2. Additionally, Davis argues his attorney did not

“object to the enforcement of the federal criminal laws within the soverrign [sic] territorial

boundaries of the State.” Id. at 12. And finally, Davis argues his attorney failed to “object to the

district court’s lack of capability to be vested with ‘judicial Power’ over any criminal case.” Id. at

20. Davis requests the Court vacate his sentence “on jurisdictional principles.” Id. at 25.

           Plaintiff United States of America (the “Government”) argues the § 2255 Motion is

procedurally barred and substantively meritless.




                                                   4
                                         III. DISCUSSION

       28 U.S.C. § 2255 provides a person in federal custody with a limited opportunity to

collaterally attack the constitutionality, jurisdictional basis, or legality of his sentence. See

United States v. Addonizio, 442 U.S. 178, 185 (1979). Relief is reserved for violations of

constitutional rights and for a narrow range of injuries which were outside a direct appeal and

which, if untreated, would result in a miscarriage of justice. See United States v. Timmreck, 441

U.S. 780, 783 (1979). “While a guilty plea taken in open court is not invulnerable to collateral

attack in a post conviction proceeding, the defendant’s representations during the plea-taking

carry a strong presumption of verity and pose a ‘formidable barrier in any subsequent collateral

proceedings.’” Voytik v. United States, 778 F.2d 1306, 1308 (8th Cir. 1985) (quoting Blackledge

v. Allison, 431 U.S. 63, 74 (1977)).

A. Procedural Bar

       The Government argues Davis procedurally defaulted on his claims by failing to raise

them on direct appeal. A petitioner may raise a constitutional issue in a § 2255 motion that he did

not raise on direct appeal, but he can only do so if he demonstrates: “(1) cause for the default and

actual prejudice or (2) actual innocence.” United States v. Moss, 252 F.3d 993, 1001 (8th Cir.

2001). Davis does not argue actual innocence. Davis argues that his claims are not procedurally

barred because his attorney provided ineffective assistance of counsel by failing to research the

constitutional claims he is now raising. This argument fails, as explained below, because Davis

has not shown his attorney’s performance caused his default of his direct appeal. Therefore, the

claims Davis raises in his § 2255 Motion are procedurally barred. Even if the claims were not

procedurally barred, they would fail on the merits.


                                                   5
B. Constitutional Power to Prosecute

       Davis challenges the constitutionality of 18 U.S.C. § 922(g) under the Commerce Clause.

Davis argues that the Constitution does not authorize the Government to prosecute felon-in-

possession crimes. The Eighth Circuit Court of Appeals has consistently held that 18 U.S.C. §

922(g)(1) is constitutional under the Commerce Clause and the Second Amendment. United

States v. Joos, 638 F.3d 581, 586 (8th Cir. 2011); see also United States v. Leathers, 354 F.3d

955, 959 (8th Cir. 2004) (discussing long-standing precedent).

       Davis next challenges federal court jurisdiction under the Tenth Amendment. Davis’

argument fails because a Tenth Amendment challenge to a statute “necessarily” fails where the

statute is a valid exercise of Congress’ commerce power. United States v. Lewis, 236 F.3d 948,

950 (8th Cir. 2001) (citing United States v. Myers, No. 98-2560, 1999 U.S. App. LEXIS 14658,

at *1 (8th Cir. 1999)). Davis’ final claim is that the district court has no “judicial power” over

any criminal case. Federal district courts clearly have subject matter jurisdiction to consider

violations of 18 U.S.C. § 922(g)(1). See United States v. Schmidt, 571 F.3d 743, 746 (8th Cir.

2009) (18 U.S.C. § 3231 imparts jurisdiction to district courts of the United States over all

offenses against the laws of the United States).

C. Ineffective Assistance of Counsel

       All of Davis’ claims are procedurally barred, but Davis argues his default is excused

because he received ineffective assistance of counsel. Davis argues that his attorney was

ineffective because the attorney did not research and raise the constitutionality of the federal laws

Davis has admitted violating.




                                                   6
        In Strickland v. Washington, the Supreme Court set forth the standard for claims of

ineffective assistance of counsel. 466 U.S. 668 (1984). To properly demonstrate a claim, a

defendant must show that his attorney’s representation fell below an objective standard of

reasonableness. Id. at 687-88. The defendant must also demonstrate that a reasonable probability

exists that but for the attorney’s errors, the result of the proceeding would have been different. Id.

at 694. “[W]hen reviewing an ineffective-assistance-of-counsel claim, a court must indulge a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Woods v. Donald, 135 S. Ct. 1372, 1375 (2015) (quotations omitted).

        Davis has not offered evidence that his attorney’s representation fell below the objective

standard of reasonableness. Davis’ attorney represented him through his plea and in his ultimate

decision not to file a direct appeal. The record shows that Davis filed a notice of appeal and then

later withdrew the appeal by an affidavit which explicitly acknowledged Davis discussed his

appeal with his attorney. The Eighth Circuit has made clear that “absent contrary evidence, we

assume that appellate counsel’s failure to raise a claim was an exercise of sound appellate

strategy.” United States v. Brown, 528 F.3d 1030, 1033 (8th Cir. 2008) (internal quotation

omitted). Davis has offered no evidence to the contrary. Finally, the result of the proceedings

would not have been different if Davis’ attorney had raised the constitutionality arguments now

raised by Davis pro se, because the arguments lack merit. Counsel cannot be deemed ineffective

for failing to perform a futile act or failing to make a futile objection.

                           IV. CERTIFICATE OF APPEALABILITY

        The Court will not issue a certificate of appealability. A court may grant a certificate of

appealability only where the defendant has made a substantial showing of the denial of a


                                                   7
constitutional right. 28 U.S.C. § 2253(c)(2); Tiedeman v. Benson, 122 F.3d 518, 523 (8th Cir.

1997). To make such a showing, “[t]he petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). The Court finds it unlikely that another court would decide

the issues raised in this Motion differently, or that any of the issues raised in the Motion would be

debatable among reasonable jurists.

                                        V. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Casey Jemar Davis’ Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence [Docket No. 397] is DENIED. A certificate of

appealability shall not issue.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

                                                      BY THE COURT:



                                                            s/Ann D. Montgomery
                                                      ANN D. MONTGOMERY
                                                      U.S. DISTRICT JUDGE

Dated: April 15, 2019.




                                                  8
